Citation Nr: 0630991	
Decision Date: 10/02/06    Archive Date: 10/10/06

DOCKET NO.  03-20 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial compensable rating for syphilis. 


REPRESENTATION

Veteran represented by: Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel


INTRODUCTION

The veteran had active service from July 1973 to July 1975. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

In June 2005, the veteran had a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing 
is associated with the claims file. 

This case was previously remanded for further development by 
the Board in September 2005.  The required development having 
been completed, this case is appropriately before the Board.  
See Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

There is no evidence of any current manifestations of 
syphilis, to include neurological symptoms, rashes, blisters, 
or skin lesions.


CONCLUSION OF LAW

The criteria for a compensable rating for syphilis have not 
been met.  38  U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Code (DC) 6310 (2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should give us everything you've got pertaining to 
your claims.

In the instant case, the veteran received notification prior 
to the initial unfavorable agency decision in February 2003.  
The RO provided the veteran letter notice to his claim in 
June and July 2002 letters, which informed him that he could 
provide evidence or location of such and requested that he 
provide any evidence in his possession.  The notice letters 
notified the veteran that VA would obtain all relevant 
evidence in the custody of a federal department or agency.  
He was advised that it was his responsibility to either send 
records pertinent to his claim, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also asked to advise VA if there were 
any other information or evidence he considered relevant to 
this claim so that VA could help by getting that evidence.  
It is the Board's conclusion that the veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  The duty to notify the veteran was satisfied under 
the circumstances of this case.  38 U.S.C.A. § 5103.

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the veteran was provided 
with notice of what type of information and evidence was 
needed to substantiate his claim, and was provided with 
notice of the type of evidence necessary to establish an 
effective date in a June 2006 letter. 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.          
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).

Additionally, there are VA and private treatment records, and 
VA examinations associated with the claims file.  Thus, it 
does not appear that there are any other additional records 
that are necessary to obtain before proceeding to a decision 
in this case.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist under the VCAA.  38 U.S.C.A. 
§§ 5103 and 5103A; 38 C.F.R. § 3.159.  

Analysis

The veteran asserts that the severity of the service-
connected syphilis is greater than contemplated by the non-
compensable rating.  The veteran testified that he has warts, 
blisters on his feet and hands, itching in his hands and 
feet, low grade fever, headaches, heart palpitations, blurred 
vision and joint stiffness in his feet and hands due to the 
syphilis.  

The veteran was service-connected for syphilis in a February 
2003 rating decision.  The RO assigned a noncompensable 
rating, effective February 4, 2001.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4. In a 
claim for a greater original rating after an initial award of 
service connection, all of the evidence submitted in support 
of the veteran's claim is to be considered. In initial rating 
cases, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
'staged' ratings. 
See Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 
4.2.
 
The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

The veteran's syphilis is rated under Diagnostic Code (DC) 
6310.  Under DC 6310, syphilis is rated by complications of 
the nervous system, vascular system, eyes or  ears (see DC 
7004, syphilitic heart disease; DC 8013, cerebrospinal 
syphilis; DC 8014, meningovascular syphilis; DC 8015, tabes 
dorsalis; and DC 9301, dementia associated with central 
nervous system syphilis).  38 C.F.R. § 4.88b, DC 6310 (2005). 

Private 2001 treatment records show itching.  A January 2003 
private neurological examination showed the cranial nerves at 
II-XII to be grossly within normal limits.  The diagnosis was 
syphilis infection and no significant neurosyphilitic 
findings were noted. 
  
VA treatment records from 2002, 2003 and 2004 showed 
blisters, rashes and blurred vision.  A 2003 VA treatment 
record showed a history of syphilis, now with symptoms 
suggestive of tertiary syphilis.  The physician suggested a 
lumbar spinal tap.  In a September 2003 note, a physician 
stated that since there was no clinical neurologic disease, a 
lumbar spinal tap was not suggested.  A April 2004 treatment 
record shows lesions on hands and feet. The impression was 
dyshidrotic eczema, unlikely syphilis.  

A May 2004 VA treatment record showed that the veteran had a 
rash consistent with dyshidrotic eczema.  The physician noted 
that the veteran had concerns that the skin condition 
represented syphilis and had received care at an outside 
clinic.  The physician reviewed the clinic's records and 
found nothing to suggest that the veteran had syphilis, and 
stated that he did not need any antibiotic therapy for 
syphilis.  

A May 2004 private treatment record shows that the veteran 
had bilateral feet and blisters.  A note on the treatment 
records states syphilis - stage secondary.  

In May 2004 VA treatment records, the veteran complained of 
genital pain or irritation.  A 2005 VA treatment record 
reflects that the veteran has a skin rash, but that there is 
no evidence that this rash is related to syphilis.  An August 
2005 record shows that the veteran has hyperpigmented macules 
consistent syphilis and not consistent with dyshidrosis. 

The veteran had several VA examinations related to this issue 
in March 2006.  At a neurological evaluation, the VA examiner 
noted the private May 2004 examination reflecting a diagnosis 
of secondary syphilis because of headaches and recurrent 
rash, but stated that the diagnosis was without foundation.  
The examiner noted the veteran's current complaints of rash 
and headaches.  The examiner reported a normal neurological 
examination, including vision fields, eye movements, face, 
voice, language, tandem gait, affect and behavior.  The 
examiner stated that the veteran had a past history of 
primary syphilis adequately treated.  The examiner opined 
that there was no evidence of active or recurrent syphilis 
since the primary infection was treated in 1974.  The 
examiner also stated that there was no indication for lumbar 
puncture or MRI of the brain.    

After a VA dermatological examination, the examiner diagnosed 
the veteran with normal variant  hyperpigmentation or post-
inflammatory hyperpigmentation from dyshidrotic eczema.  He 
opined that it is possible, but unlikely, that the 
hyperpigmented macules are from secondary syphilis.  

An April 2006 addendum opinion from a VA examiner states that 
the veteran was examined and the claims file was reviewed.  
After noting the veteran's history of syphilis, the examiner 
stated that the veteran has a current diagnosis of 
dyshidrotic hand eczema and tinea pedis.  The examiner stated 
that he did not know of any association between these 
diagnoses and the remote history of primary syphilis. 

A review of the medical evidence shows that an initial 
compensable rating for syphilis is not warranted. There is no 
competent medical evidence of any current symptoms related to 
syphilis.  Though VA and private treatment records note 
blisters and skin lesions, the March and April 2006 VA 
examiners specifically found that these symptoms were 
unrelated to syphilis.  The Board notes the opinions of the 
private examiner dated May 2004 and the August 2005 VA 
treatment record showing that the veteran has a skin 
condition consistent with syphilis and a diagnosis of 
secondary syphilis.  However, the Board does not find these 
opinions persuasive, as they are unsupported by any clinical 
findings or any other foundation.  In contrast, the March and 
April 2005 VA examiners offered support for their statements 
- the most persuasive statement coming from the April 2005 
addendum where the examiner stated that he did not know of 
any association between these diagnoses and the remote 
history of primary syphilis.  The private May 2004 and August 
2005 VA treatment records showing a skin condition consistent 
with syphilis did not offer a rationale for their opinions, 
just a diagnosis.  Therefore, the March and April VA 
examiners opinions are accepted as probative medical 
evidence, and the Board concludes that there is no medical 
evidence of any current symptomatology related to syphilis.  

The Board recognizes the veteran's opinion and testimony that 
warts, blisters on his feet and hands, itching in his hands 
and feet, low grade fever, headaches, heart palpitations, 
blurred vision and joint stiffness in his feet and hands are 
all due to the syphilis.  This determination, however, is not 
a matter for an individual without medical expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Thus, while 
the Board has considered the veteran's lay assertions, they 
do not outweigh the medical evidence of record, which does 
not show any current symptoms related to syphilis.
 
The Board has carefully reviewed the record and has concluded 
that a preponderance of the evidence is against the veteran's 
claim for a compensable rating for syphilis.  The Board 
considered the doctrine of reasonable doubt, but finds that 
the record does not provide an approximate balance of 
negative and positive evidence on the merits.  Therefore, the 
claim is denied.  


ORDER

An initial compensable rating for syphilis is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


